Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed February 22, 2021.
Claim 1 has been amended.  Claims 53 and 54 have been canceled.
Claims 1, 3, 7-10, 22-24, 27-32, 35-48, 50, 51, 55 and 56 are pending in the present application.
This application contains claims 8, 32, 35, and 37-47 drawn to an invention nonelected without traverse in the filed on December 22, 2015.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Claims 1, 3, 7, 9, 10, 22-24, 27-31, 36, 48, 50, 51, 55 and 56 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Double Patenting
In the previous Office Action mailed September 23, 2020, claims 1, 3, 22, 23, 31, 36, 48, and 51 were rejected on the ground of nonstatutory obviousness-type double This rejection is maintained for the reasons of record set forth in the previous Office Action mailed September 23, 2020.


Response to Arguments
In response to this rejection, Applicants request that the rejection for obvious-type double patenting be held in abeyance until the rejection outstanding in the instant application is overcome.
Applicant’s request has been considered by the Examiner.  The double patenting rejection will be held in abeyance until the rejection outstanding in the instant application is overcome.

Claim Rejections - 35 USC § 103
In the previous Office Action mailed September 23, 2020, claims 1, 3, 7, 9, 10, 22-24, 27-31, 36, 48, 50, 51, and 53-56 were rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. 7829693 to Kreutzer et al. (hereinafter, “Kreutzer”) (of record) in view of WO 2001057206 A2 to Jarvis et al. (hereinafter, “Jarvis”) (of record) and further in view of Pon et al. (Nucleosides, Nucleotides & Nucleic Acids, 2001 Vol. 20:985-989).  This rejection is moot against claims 53 and 54 in view of Applicant’s Amendment filed February 22, 2021 to cancel these claims.  This rejection is withdrawn 

Applicant’s Amendment filed February 22, 2021 necessitated the new grounds of rejection presented below:

Priority
The present application, 14458578, filed 08/13/2014 is a continuation of 11676124, filed 02/16/2007, now U.S. Patent #88468941.  11676124 is a continuation of 10444853, filed 05/23/2003, now U.S. Patent #8202979.  10444853 is a continuation in part of PCT/US2003/005346, filed 02/20/2003.  10444853 is a continuation in part of PCT/US2003/005028, filed 02/20/2003.  PCT/US2003/005346 claims priority from Provisional Application 60358580, filed 02/20/2002.  PCT/US2003/005028 claims priority from Provisional Application 60358580, filed 02/20/2002.  PCT/US2003/005346 claims priority from Provisional Application 60363124, filed 03/11/2002.  PCT/US2003/005028 claims priority from Provisional Application 60363124, filed 03/11/2002.  PCT/US2003/005346 claims priority from Provisional Application 60386782, filed 06/06/2002.  PCT/US2003/005028 claims priority from Provisional Application 60386782, filed 06/06/2002.  PCT/US2003/005346 claims priority from Provisional Application 60406784, filed 08/29/2002.  PCT/US2003/005028 claims priority from Provisional Application 60406784, filed 08/29/2002.  PCT/US2003/005346 claims priority from Provisional Application 60408378, filed 09/05/2002.  PCT/US2003/005028 claims priority from Provisional Application 60408378, filed 09/05/2002.  PCT/US2003/005346 claims 60409293, filed 09/09/2002.  PCT/US2003/005028 claims priority from Provisional Application 60409293, filed 09/09/2002.  PCT/US2003/005346 claims priority from Provisional Application 60440129, filed 01/15/2003.  PCT/US2003/005028 claims priority from Provisional Application 60440129, filed 01/15/2003.  11676124 is a continuation in part of 10427160, filed 04/30/2003, now U.S. Patent #7833992.  10427160 is a continuation in part of PCT/US02/15876, filed 05/17/2002.  PCT/US02/15876 claims priority from Provisional Application 60292217, filed 05/18/2001.  PCT/US02/15876 claims priority from Provisional Application 60306883, filed 07/20/2001.  PCT/US02/15876 claims priority from Provisional Application 60311865, filed 08/13/2001.  PCT/US02/15876 claims priority from Provisional Application 60362016, filed 03/06/2002.  
When referring to the Provisional Applications, it appears that the claims as now filed are only supported as far back as Provisional Application 60358580, filed 02/20/2002.  The Examiner cannot find support for a linker molecule that comprises an inverted deoxyabasic succinate in Provisional Application 60292217, filed 05/18/2001, Provisional Application 60306883, filed 07/20/2001, or Provisional Application 60311865, filed 08/13/2001.  Therefore, claims directed to a short interfering nucleic acid (siNA) molecule comprising a sense region and an antisense region that down-regulates expression of a target nucleic acid, wherein said siNA molecule does not require a 2'-hydroxyl group containing ribonucleotide, each strand of said double-stranded structure of the siNA molecule comprises about 21 nucleotides and the antisense region comprises a nucleotide sequence that is complementary to a nucleotide sequence of said target nucleic acid or a portion thereof, wherein said sense region is connected to the antisense 60358580.  If Applicants wish to have the claims afforded to an earlier priority date, Applicant should point out with particularity where support can be found for the claims as now filed in Provisional Applications 60292217, 60306883, or 60311865.   


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


It should be noted that the present Specification discloses:
The complementary siNA sequence strands, strand 1 and strand 2, are synthesized in tandem and are connected by a cleavable linkage, such as a nucleotide succinate or abasic succinate, which can be the same or different from the cleavable linker used for solid phase synthesis on a solid support

Kreutzer teach compositions for inhibiting expression of a target gene.  Kreutzer teach short interfering nucleic acid molecules comprising a sense region and an antisense region that down-regulates expression of a target nucleic acid, wherein said siNA molecule does not require a 2'-hydroxyl group containing ribonucleotide.  See Background of the Invention and Summary of the Invention.  Kreutzer teach a linker between the complementary RNA strand and the sense RNA strand of the siNA molecule.  Kreutzer teach that the linker is a polynucleotide linker.  See Example 6, for example.  Kreutzer teach that the linker is a non-nucleotide linker (e.g. chemical linker), such as hexaethylene glycol.  See Examples 1, 3, and 5.  Kreutzer teach, in a preferred embodiment, the 5'-end of the complementary (antisense) RNA strand and the 3'-end of the second (sense) RNA strand are chemically linked via a linker.
Kreutzer teach that the target nucleic acid is an endogenous gene or a mammalian gene.  See Example 4 and Definitions, part V, respectively.  Kreutzer teach that the strands of the siNA molecule of their invention comprise 21 nucleotides.  See sequences at Table 3, for example.  Kreutzer also teach that the siNA molecules of their invention 
Kreutzer do not teach a linker molecule that comprises a succinyl group.  Also, Kreutzer teach a polynucleotide linker, but does not necessarily teach the polynucleotide linker is 3-10 nucleotides in length.  Additionally, Kreutzer do not teach wherein the polynucleotide linker is an aptamer.
Vargeese teach cleavable succinyl-based linkers, including inverted abasic succinyl linkers.  See Vargeese, page 51, @ “terminal chemical group”.  Also, see page 52 @ “cleavable linker”.  Further, see pages 45-46 @ “succinyl”, “succinate” or “succinyl” linker.  Last, see Formulas taught by Vargeese which comprise a terminal chemical group including a succinate or abasic derivative.
Jarvis teach nucleic acid inhibitors of gene expression that comprise linker molecules.  See page 12.  Jarvis teach linker molecules are polynucleotide linkers, and may be a linker of >2 nucleotides in length, preferably 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 26, 30 nucleotides in length.  See reference throughout at “X sequence”.  Also, see page 12, first full paragraph.  Jarvis also teach, alternatively, the nucleotide linker can be a nucleic acid aptamer.  See page 12, first full paragraph.  
Jarvis discuss preferred embodiments of their invention are antisense and enzymatically active RNA molecules, however, the reference is drawn to nucleic acid inhibitors of gene expression in general.  It is noted that at the time of filing, it was known that antisense and enzymatically active RNA molecules were functionally equivalent to 
At the time the invention was filed, cleavable succinyl-based moieties or linkers were well-known in the art and used for the purpose of synthesizing nucleic acids.  It would have been obvious to one of ordinary skill in the art to make a short interfering nucleic acid (siNA) molecule comprising a sense region and an antisense region that down-regulates expression of a target nucleic acid, wherein said siNA molecule does not require a 2'-hydroxyl group containing ribonucleotide, each strand of said double-stranded structure of the siNA molecule comprises about 21 nucleotides and the antisense region comprises a nucleotide sequence that is complementary to a nucleotide sequence of said target nucleic acid or a portion thereof, wherein said sense region is connected to the antisense region via a linker molecule using the teachings and motivation of Kreutzer.  It would have been obvious to have the linker molecule comprise a succinyl group following the further teachings and motivation of Vargeese. 
It would have been obvious to incorporate the cleavable succinyl-based linker as taught by Vargeese into the short interfering nucleic acid (siNA) molecules of Kruetzer.  One of ordinary skill in the art would have been motivated and expected success at having the linker molecule of Kruetzer comprise the cleavable succinyl linker of Vargeese, since, at the time the invention was filed, linker molecules comprising succinyl groups were well-known as being used to prepare sets of oligonucleotides which are used together during oligonucleotide synthesis.  
Applicant is reminded that the present Specification teaches that, regarding the molecules of the present invention, the complementary siNA sequence strands, strand 1 
Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 


For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/ Primary Examiner, Art Unit 1635